                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TERENCE LEE ROBINSON,                            Case No. 18-cv-02945-HSG
                                   8                     Plaintiff,                          ORDER GRANTING MOTION FOR
                                                                                             SUMMARY JUDGMENT FOR
                                   9               v.                                        FAILURE TO EXHAUST
                                                                                             ADMINISTRATIVE REMEDIES
                                  10        J. SCHRAG, et al.,
                                                                                             Re: Dkt. No. 21
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff has filed a pro se action pursuant to 42 U.S.C. § 1983 alleging that on September
                                  14   6, 2016, Pelican Bay State Prison (“PBSP”) officers J. Schrag, A. Maylin, T. Gray, and J. Taylor
                                  15   used excessive force on him in violation of the Eighth Amendment. Now pending before the
                                  16   Court is defendants’ motion for summary judgment for failure to exhaust administrative remedies.
                                  17   ECF No. 12. Plaintiff has not filed an opposition, and defendants have not filed a reply and the
                                  18   deadline to do so has long since passed. For the reasons set forth below, defendants’ motion for
                                  19   summary judgment is GRANTED.
                                  20                                             BACKGROUND
                                  21   I.       Complaint
                                  22            According to the amended complaint (Dkt. No. 10), on September 6, 2016, while plaintiff
                                  23   was housed in PBSP Unit 2, Cell 210, defendants used excessive force on him. While plaintiff
                                  24   was pinned to the floor by defendants Maylin, Gray and Taylor, defendant Schrag ordered two of
                                  25   his correctional officers to “get [plaintiff’s] arms.” Plaintiff was not resisting but defendant
                                  26   Maylin proceeded to use unnecessary force by pinning plaintiff’s right arm to the ground, and
                                  27   defendant Gray proceeded to use unnecessary force by pinning plaintiff’s left arm to the ground.
                                  28   Defendant Taylor then placed plaintiff on the cell floor with such force that both arms of
                                   1   plaintiff’s eyeglasses broke off. Defendant Taylor then placed his entire body on the length of

                                   2   plaintiff’s body and put plaintiff in a headlock. Plaintiff did not resist but believed that Defendant

                                   3   Taylor would choke him to death. Defendant Taylor eventually stopped choking plaintiff at the

                                   4   direction of defendant Gray. Dkt. No. 10.

                                   5   II.    Additional Factual Background

                                   6          That same day, plaintiff was issued a rules violation report, RVR No. 854730, for battery

                                   7   on a peace officer. According to RVR No. 854730, defendant Schrag approached plaintiff’s cell

                                   8   that day to talk to him about moving to a different building. After plaintiff exited his cell, he was

                                   9   advised of the upcoming move. Plaintiff became resistant and backed into his cell with defendant

                                  10   Schrag following him into the cell. Plaintiff was ordered to stop moving, but he continued

                                  11   backing up into the cell. Defendant Schrag attempted to place plaintiff’s left hand behind his back

                                  12   in order to secure him in restraints. Plaintiff immediately wildly swung his left arm and hit
Northern District of California
 United States District Court




                                  13   defendant Schrag on the upper right side of his lip. Plaintiff was restrained and moved to short

                                  14   term restrictive housing. Dkt. No. 21-3 at 6; Dkt. No. 21-2 at 9.

                                  15          On April 12, 2017, plaintiff was found guilty of the RVR. Dkt. No. 21-3 at 9-16.

                                  16          Plaintiff filed two grievances regarding this incident: Grievance No. PBSP-A-17-01008

                                  17   and Grievance No. OOA-17-06786.1

                                  18          Grievance No. PBSP-A-17-01008. On May 18, 2017, a month after the guilty finding,

                                  19   plaintiff filed Grievance No. PBSP-A-17-01008 seeking the dismissal of the RVR and the related

                                  20   guilty finding. Plaintiff stated:
                                               On the date in question I did not even resist as all parties present [Officers Maylin, Taylor
                                  21           and Gray] physically restrained myself. According to Sergeant J. Schrag incident report I
                                               was being re-housed based on a staff complaint that I had submitted days prior. The log
                                  22           # on said complaint is PBSP-16-02187.
                                  23

                                  24   1
                                         According to the record before the Court, between the date of the incident, September 6, 2016
                                  25   and the date the instant action was filed, May 18, 2018, plaintiff filed numerous other grievances.
                                       See Dkt. No. 21-2 at 5-6 (listing grievances accepted at first and second level of review); Dkt. No.
                                  26   21-4 at 5-6 (listing grievances accepted at third level of review). Only one of the grievances filed
                                       during this time period was exhausted at the third level of review: Grievance No. PBSP-A-17-
                                  27   01008. While Grievance No. OOA-16-04864 was exhausted at the third level of review during
                                       this time period, it was filed prior to the relevant time period, on April 21, 2016, and challenged
                                  28   the April 17, 2016 screen out of an unrelated grievance, Grievance No. PBSP-16-02187, which
                                       alleged employee sexual misconduct. Dkt. No. 21-4 at 8-11.
                                                                                            2
                                   1   Dkt. No. 21-2 at 11, 13. This grievance bypassed the first level of review and was denied at the

                                   2   second level on June 13, 2017, on the grounds that there was no compelling reason why the Senior

                                   3   Hearing Officer (“SHO”) that conducted the RVR disciplinary hearing should have rendered a

                                   4   different decision; that the guilty finding was reasonable; and that plaintiff had failed to present

                                   5   sufficient evidence to warrant a reduction, dismissal or alteration of the guilty finding. The second

                                   6   level decision stated that “[t]he purpose of [a grievance] is not to conduct a new hearing or arrive

                                   7   at a finding independent of the SHO.” The second level decision reported that at the RVR

                                   8   hearing, plaintiff made the following statement in his defense “Not Guilty;” made no other

                                   9   statement; and offered no evidence in his defense or to support his not guilty plea. The second

                                  10   level decision also reported that the SHO noted that all due process issues had been met and

                                  11   complied with and that there was a preponderance of evidence to support the charge and finding of

                                  12   guilt. Dkt. No. 21-2 at 8-10.
Northern District of California
 United States District Court




                                  13          On June 26, 2017, plaintiff appealed the second level decision to the third level. Dkt. No.

                                  14   21-4 at 5. On July 17, 2017, the appeal was screened out for failure to attach supporting

                                  15   documents. Dkt. No. 21-4 at 5. On July 31, 2017, plaintiff resubmitted the second level decision

                                  16   to the third level. The appeal of the second level decision was screened out on August 25, 2017

                                  17   for “time constraints not [being] met.” Dkt. No. 21-4 at 5.2 There is no copy of this appeal in the

                                  18   record so it is unclear on what grounds plaintiff appealed the second level decision on June 26,

                                  19   2017, and what supporting documents were not attached to the June 26, 2017 appeal. There is

                                  20   nothing in the record indicating that plaintiff resubmitted this appeal another time to the third

                                  21   level, or that the appeal was eventually accepted at the third level.

                                  22          Grievance No. OOA-17-06786. On September 5, 2017, plaintiff filed a grievance stating

                                  23   that he was dissatisfied with the August 25, 2017 cancellation of Grievance No. PBSP-A-17-

                                  24   01008. He requested the following action: “That is be (sic) seen at a third level of review for

                                  25   possible monetary gain and or compensation.” In the section for explaining the inmate’s

                                  26
                                  27   2
                                         In Grievance No. OOA-17-06786, prison officials found that time constraints were not met for
                                  28   resubmitting the grievance for a third level of review because plaintiff received the second level
                                       decision on June 21, 2017 but did not submit his appeal until July 31, 2017. Dkt. No. 21-4 at 13.
                                                                                          3
                                   1   dissatisfaction with the second level response, plaintiff stated: “Because I considered all time

                                   2   constraints and honored them! As well as not committing the controlling charge.” Dkt. No. 21-4

                                   3   at 15-16. The grievance was denied at the third level on January 31, 2018 as follows:
                                              The [Third Level Review (“TLR”)] reviewed the issues of the appellant’s [grievance] and
                                   4          reaffirms the OOA Screener’s cancellation decision [with respect to Grievance No. PBSP-
                                              A-17-01008]. The appellant has failed to present compelling evidence and convincing
                                   5          argument to warrant modification of the decision reached by the OOA Screener. The CDC
                                              Form 602, Inmate/Parolee Appeal Form, reflects that the appellant received the SLR [for
                                   6          Grievance No. PBSP-A-17-01008] on June 21, 2017. The TLR did not receive the appeal
                                              packet until July 31, 2017, which is in excess of 30 days after June 21, 2017. The
                                   7          appellant has failed to provide a reasonable explanation for the delay. Therefore, it has
                                              been determined the [grievance] was appropriately cancelled as the appellant failed to
                                   8          submit the [grievance] within time limitations mandated by the [California Code of
                                              Regulations] and CDCR Operations Manual. Requests for monetary compensation are
                                   9          beyond the scope of the appeals process.
                                  10   Dkt. No. 21-4 at 13.

                                  11   III.   CDCR Grievance Process

                                  12          The California Department of Corrections and Rehabilitation (“CDCR”) provides its
Northern District of California
 United States District Court




                                  13   inmates the right to appeal administratively or grieve “any policy, decision, action, condition, or

                                  14   omission by the department or its staff that the inmate or parolee can demonstrate as having a

                                  15   material adverse effect upon his or her health, safety, or welfare.” 15 Cal. Code Regs. § 3084.1(a).

                                  16   In order to exhaust available administrative remedies within this system, a prisoner must submit

                                  17   his complaint on CDCR Form 602 (referred to as a “602”) and proceed through three levels of

                                  18   review. Id. § 3084.7. The third level of review exhausts administrative remedies. Id.

                                  19   § 3084.7(d)(3). To grieve an issue, an inmate must fill out a CDCR Form 602, Inmate/Parolee

                                  20   Appeal, and describe the specific issue being grieved and the relief requested. 15 Cal. Code Regs.

                                  21   § 3084.2(a). The inmate shall state all facts known and available to him/her regarding the issue

                                  22   being appealed at the time of submitting; and shall also list all staff member(s) involved and shall

                                  23   describe their involvement in the issue. 15 Cal. Code Regs. § 3084.2(a)(1), (4).

                                  24                                              DISCUSSION

                                  25          Defendants argue that plaintiff has failed to exhaust administrative remedies for his

                                  26   excessive force claim. Specifically, they argue that Grievance No. PBSP-17-01008 and Grievance

                                  27   OOA-17-6786 are the grievances most relevant to the excessive force claim, and that neither

                                  28   grievance alleged that plaintiff had been subject to excessive force. Dkt. No. 21 at 7-10. Plaintiff
                                                                                         4
                                   1   did not file an opposition or otherwise respond to the summary judgment motion. However, in his

                                   2   amended complaint, he claims that his administrative remedies have been exhausted by the second

                                   3   level review of PBSP-854730 on June 21, 2017, and by OOA-17-06786 on October 19, 2017.

                                   4   Dkt. No. 10 at 2. In his deposition, plaintiff alleges that Grievance No. OOA-17-06786 exhausted

                                   5   his administrative remedies with respect to his excessive force claim. Dkt. No. 21-3 at 43-46.

                                   6   I.      Summary Judgment Standard

                                   7           Summary judgment is proper where the pleadings, discovery and affidavits show there is

                                   8   “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                   9   law.” See Fed. R. Civ. P. 56(a). Material facts are those that may affect the outcome of the case.

                                  10   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is

                                  11   genuine if the evidence is such that a reasonable jury could return a verdict for the nonmoving

                                  12   party. See id.
Northern District of California
 United States District Court




                                  13           A court shall grant summary judgment “against a party who fails to make a showing

                                  14   sufficient to establish the existence of an element essential to that party’s case, and on which that

                                  15   party will bear the burden of proof at trial [,] . . . since a complete failure of proof concerning an

                                  16   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                  17   See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party bears the initial

                                  18   burden of identifying those portions of the record that demonstrate the absence of a genuine issue

                                  19   of material fact. Id. at 323. The burden then shifts to the nonmoving party to “go beyond the

                                  20   pleadings and by [his] own affidavits, or by the ‘depositions, answers to interrogatories, and

                                  21   admissions on file, ‘designate ‘specific facts showing that there is a genuine issue for trial.’” See

                                  22   id. at 324 (citing Fed. R. Civ. P. 56(e)).

                                  23           For purposes of summary judgment, the court must view the evidence in the light most

                                  24   favorable to the nonmoving party; if the evidence produced by the moving party conflicts with

                                  25   evidence produced by the nonmoving party, the court must assume the truth of the evidence

                                  26   submitted by the nonmoving party. See Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                  27   The court’s function on a summary judgment motion is not to make credibility determinations or

                                  28   weigh conflicting evidence with respect to a disputed material fact. See T.W. Elec. Serv., Inc., v.
                                                                                          5
                                   1   Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

                                   2   II.    Exhaustion Standard

                                   3          The Prison Litigation Reform Act (“PLRA”) sets forth the following exhaustion

                                   4   requirement: “No action shall be brought with respect to prison conditions under [42 U.S.C.

                                   5   § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

                                   6   facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

                                   7   The PLRA’s exhaustion requirement is mandatory. Porter v. Nussle, 534 U.S. 516, 524 (2002).

                                   8   All available remedies must be exhausted; those remedies “need not meet federal standards, nor

                                   9   must they be ‘plain, speedy, and effective.’” Id.; see also Booth v. Churner, 532 U.S. 731, 739–41

                                  10   & n.5 (2001). Section 1997e(a) requires “proper exhaustion” of available administrative

                                  11   remedies. Woodford v. Ngo, 548 U.S. 81, 93 (2006). Proper exhaustion requires using all steps of

                                  12   an administrative process and complying with “deadlines and other critical procedural rules.” Id.
Northern District of California
 United States District Court




                                  13   at 90. Even when the prisoner seeks relief not available in grievance proceedings, exhaustion is a

                                  14   prerequisite to suit. Booth, 532 U.S. at 741. That the administrative procedure cannot result in the

                                  15   particular form of relief requested by the prisoner does not excuse exhaustion because some sort of

                                  16   relief or responsive action may result from the grievance. Id. at 737-38.

                                  17          The PLRA’s exhaustion requirement “demands compliance with an agency’s deadlines and

                                  18   other critical procedural rules because no adjudicative system can function effectively without

                                  19   imposing some orderly structure on the course of its proceedings.” Woodford, 548 U.S. at 90–91

                                  20   (footnote omitted). Compliance with prison grievance procedures is all that is required by the

                                  21   PLRA to “properly exhaust.” Jones v. Bock, 549 U.S. 199, 218 (2007). The level of detail

                                  22   necessary in a grievance to comply with the grievance procedures will vary from system to system

                                  23   and claim to claim, but it is the prison’s requirements, and not the PLRA, that define the

                                  24   boundaries of proper exhaustion. Id. at 218. Where a prison’s grievance procedures do not

                                  25   specify the requisite level of factual specificity required in the grievance, “‘a grievance suffices if

                                  26   it alerts the prison to the nature of the wrong for which redress is sought.’” Griffin v. Arpaio, 557

                                  27   F.3d 1117, 1120 (9th Cir. 2009) (quoting Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002)).

                                  28   The grievance need not include legal terminology or legal theories unless they are needed to
                                                                                          6
                                   1   provide notice of the harm being grieved. Id. Nor must a grievance include every fact necessary

                                   2   to prove each element of an eventual legal claim. Id. The purpose of a grievance is to alert the

                                   3   prison to a problem and facilitate its resolution, not to lay groundwork for litigation. Id. The

                                   4   grievance should include sufficient information “to allow prison officials to take appropriate

                                   5   responsive measures.” Id. at 1121 (citation and internal quotation omitted).

                                   6   III.   Analysis

                                   7          Plaintiff argues that his administrative remedies have been exhausted by the second level

                                   8   review of PBSP-854730 on June 21, 2017, and by OOA-17-06786 on October 19, 2017. Dkt. No.

                                   9   10 at 2. PBSP-854730 is the log number for the rules violation report arising out of the September

                                  10   6, 2016 incident. A rules violation report does not exhaust administrative remedies within the

                                  11   meaning of the PLRA. California regulations clearly state that in order to exhaust available

                                  12   administrative remedies within this system, a prisoner must submit his complaint on CDCR Form
Northern District of California
 United States District Court




                                  13   602 (referred to as a “602”) and proceed through three levels of review. 15 Cal. Code Regs.

                                  14   § 3084.7. The PLRA requires that the prisoner use the administrative remedies provided by the

                                  15   state in order to exhaust his administrative remedies, Woodford, 548 U.S. at 93-94.

                                  16          After reviewing the record, the Court finds that only two grievances in the record address,

                                  17   directly or indirectly, the events on September 6, 2016: Grievance No. PBSP-17-01008 and

                                  18   Grievance No. OOA-17-6786. However, neither grievance alleges that plaintiff was subjected to

                                  19   excessive force on September 6, 2016, or otherwise alerts prison officials to a potential excessive

                                  20   force claim. CDCR regulations require the inmate to describe the specific issue being grieved and

                                  21   to describe the relief requested on the grievance form by stating all facts known and available to

                                  22   him/her regarding the issue being appealed and listing all staff members involved and describing

                                  23   their involvement in the issue. 15 Cal. Code Regs. § 3084.2(a). In the description of the issue

                                  24   being grieved, neither grievance mentions or describes use of force by correctional officers.

                                  25          Grievance No. PBSP-17-01008 alleged that plaintiff did not resist correctional officials

                                  26   when they restrained him on September 6, 2016. This grievance sought dismissal of the RVR for

                                  27   battery on a peace officer. Dkt. No. 21-1 at 11, 13. In other words, the specific issue raised in

                                  28   Grievance No. PBSP-17-01008 was that the RVR for battery on a peace officer was based on false
                                                                                         7
                                   1   information, and the relief requested was to dismiss the RVR because it was based on false

                                   2   information. The allegations that the RVR guilty finding was unfounded and that plaintiff did not

                                   3   resist correctional officers did not clearly indicate that plaintiff was subject to excessive force.

                                   4   The grievance’s focus was on plaintiff’s behavior, specifically his lack of resistance, and made no

                                   5   allegations or implications regarding correctional officers’ behavior. Grievance No. PBSP-17-

                                   6   01008 did not alert correctional officers as to a potential excessive force claim.

                                   7          Grievance No. OOA-17-6786 alleged that Grievance No. PBSP-17-01008 was improperly

                                   8   cancelled at the third level, and requested that Grievance No. PBSP-17-01008 “be seen at a third

                                   9   level of review for possible monetary gain and or compensation.” Dkt. No. 21-4 at 15. The

                                  10   specific issue raised in Grievance No. OOA-17-6786 was the improper cancellation of Grievance

                                  11   No. PBSP-17-01008.3 In his deposition, plaintiff argued that by mentioning money in his request

                                  12   for relief, it was clear that he sought relief for the use of excessive force. The Court disagrees.
Northern District of California
 United States District Court




                                  13   Liberally construed and making all reasonable inferences in plaintiff’s favor, because the PLRA

                                  14   requires exhaustion of administrative remedies prior to bring a Section 1983 suit, the relief

                                  15   requested in Grievance No. OOA-17-6786 – that Grievance No. PBSP-17-01008 be exhausted at

                                  16   the third level of review – put prison officials on notice that plaintiff wished to file a lawsuit

                                  17   pursuant to 42 U.S.C. § 1983 for the issuance of an RVR based on false accusations and the

                                  18   related guilty finding. However, it cannot be reasonably inferred that a general request for

                                  19
                                       3
                                  20     The Court agrees that the cancellation of Grievance No. PBSP-17-01008 was contrary to the
                                       relevant prison regulations. The second level decision was received by plaintiff on June 21, 2017.
                                  21   15 Cal. Code Regs. 3084.8(b) requires that the second level decision be appealed within thirty
                                       days of the decision. See 15 Cal. Code Regs. 3084.8(b). Plaintiff timely appealed to the third
                                  22   level on July 17, 2017. On July 17, 2017, the third level rejected the grievance for failure to attach
                                       the necessary supporting documents, which is acknowledged as a basis for rejection in 15 Cal.
                                  23   Code Regs. 3084.6(b)(7). Pursuant to 15 Cal. Code Regs. 3084.6(a)(2), a grievance that is
                                       rejected pursuant to subsection 3084.6(b) may later be accepted if the reason noted for the
                                  24   rejection is corrected and the grievance is resubmitted within thirty calendar days of rejection. 15
                                       Cal. Code Regs. § 3084.6(a)(2). Plaintiff resubmitted this grievance on July 31, 2017, which was
                                  25   within thirty calendar days of the July 17, 2017 rejection. The improper cancellation of Grievance
                                       No. PBSP-17-01008 would render the claims raised in Grievance No. PBSP-17-01008 exhausted
                                  26   for PLRA purposes. See Andres v. Marshall, 867 F.3d 1076, 1079 (9th Cir. 2017) (“When prison
                                       officials improperly fail to process a prisoner’s grievance, the prisoner is deemed to have
                                  27   exhausted available administrative remedies.”). However the improper cancellation of Grievance
                                       No. PBSP-17-01008 does not exhaust plaintiff’s administrative remedies for claims not raised in
                                  28   improper cancellation of Grievance No. PBSP-17-01008, i.e. an excessive force claim arising out
                                       of the September 6, 2016 events.
                                                                                          8
                                   1   monetary compensation coupled with the allegation that Grievance No. PBSP-17-01008 was

                                   2   improperly cancelled at the third level alerted defendants to an excessive force claim where

                                   3   Grievance No. PBSP-17-01008 itself did not alert correctional officers to a potential excessive

                                   4   force claim. Monetary damages, whether compensatory, punitive, or nominal, may be sought for

                                   5   various civil rights violations and not just for the use of excessive force. See, e.g. Hazle v.

                                   6   Crofoot, 727 F.3d 983, 992 (9th Cir. 2013) (Section 1983 plaintiff entitled compensatory damages

                                   7   for unlawful incarceration even if there is no evidence of emotional distress or other injury).

                                   8   Grievance No. OOA-17-6786 did not alert correctional officers to a potential excessive force

                                   9   claim.

                                  10            Because Grievance No. PBSP-17-01008 and Grievance No. OOA-17-6786 did not raise

                                  11   plaintiff’s excessive force claim and did not alert correctional officers to a potential excessive

                                  12   force claim, the excessive force claim is unexhausted. The Court GRANTS defendants’ motion
Northern District of California
 United States District Court




                                  13   for summary judgment and DISMISSES this action for failure to exhaust administrative remedies

                                  14   without prejudice to re-filing after exhausting administrative remedies.

                                  15                                                CONCLUSION

                                  16            For the foregoing reasons, the Court GRANTS defendants’ motion for summary judgment

                                  17   and DISMISSES this action for failure to exhaust administrative remedies without prejudice to re-

                                  18   filing after exhausting administrative remedies. The Clerk of the Court shall enter judgment in

                                  19   favor of defendants and against plaintiff.

                                  20            This order terminates ECF No. 21.

                                  21            IT IS SO ORDERED.

                                  22   Dated: 1/16/2020

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          9
